 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8       TRACY MITCHUM, an individual,                     Case No. 1:19-cv-00446-AWI-SKO

 9                        Plaintiff,                       ORDER GRANTING IN PART THE
                                                           PARTIES’ STIPULATED REQUEST
10
                vs.                                        (Doc. 8)
11
         KENNY JAMES ARNOLD, individually and
12       in his capacity as a sworn peace officer of the
         California Highway Patrol, DOES 1 through
13       10, and CALIFORNIA HIGHWAY
         PATROL, a public entity and subdivision of
14       the State of California

15
                           Defendants.
16
         _____________________________________/
17
                                                    ORDER
18

19            On July 8, 2019, the parties stipulated that Plaintiff be permitted to file a First Amended

20 Complaint. (Doc. 8.) The parties stipulated that the proposed First Amended Complaint attached

21 to their stipulation be “deemed to have been filed and properly served” on Defendant Kenny James

22 Arnold as of the date of the order approving the stipulation (See id.)

23            Although the Court approves the parties’ stipulation as it relates to the filing of an amended

24 pleading, for purposes of docket management, the operative pleading must be filed on the docket

25 separately. Thus, Plaintiff must file her First Amended Complaint—the Court will not deem it filed.

26 ///
27 ///

28 ///
 1 Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Within two (2) days from the date of this order, Plaintiff shall file a First Amended
 3 Complaint conforming to the proposed amended complaint filed as an exhibit to the parties’

 4 stipulation; and

 5          2.      Within thirty (30) days from the filing of the First Amended Complaint, Defendant
 6 shall file a responsive pleading.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        July 9, 2019                                    /s/   Sheila K. Oberto             .
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
